Citation Nr: 1813383	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-22 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sarcoidosis.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a shoulder/neck disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1992 and from October 2001 to May 2002 with additional National Guard service.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran provided testimony during a personal hearing before a decision review officer (DRO) in August 2013.  A transcript of the hearing is associated with the claims file.  

The Veteran withdrew his request for a Board hearing in September 2017.  He has not requested that the hearing be rescheduled.  The hearing request is, therefore, considered to be withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since the last adjudication of the appeal in an April 2014 statement of the case (SOC), the agency of original jurisdiction (AOJ) added VA treatment records, service treatment records, and Social Security Administration (SSA) disability claim records to the claims file relevant to the current claim.  In addition, the Veteran's representative submitted several installments of private treatment records without waiving review by the AOJ in the first instance.  Pertinent evidence dated or received after issuance of the last adjudication generally must be referred to the agency of original jurisdiction (AOJ) or RO for initial review.  38 C.F.R. § 20.1304 (c) (2017).  The general exceptions include when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Here, neither the Veteran nor his representative has waived consideration of any new evidence and the Board has found that the issues in the claim cannot be granted in full at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from all VA Medical Centers where the Veteran has received treatment since April 2014.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. The RO should undertake any other development it deems necessary, including the scheduling of VA examinations.  

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




